DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 21-40 were previously pending and subject to a non-final rejection dated January 31, 2022. In the Response, submitted on April 29, 2022, claims 21, 24-25, 27, 32, 34-35, and 37 were amended. Therefore, claims 21-40 are currently pending and subject to the following final rejection. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 19, 2022 was filed before the mailing date of this final rejection with a fee.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Arguments
Applicant’s Remarks on Pages 9-19 of the Response, regarding the previous 35 U.S.C. 101 rejection, have been fully considered, but are not found persuasive. 
On Page 12 of the Response, discussing Step 2A-Prong One, Applicant states “the claims as amended are not directed to a particular commercial or legal interaction such as an agreement, advertising, marketing, sales activities or business relations, but rather the determination and the storage thereof of a transportation capacity auction and freight capacity auction… there are specific derived steps performed to carry out the inventive aspects as claimed, and that such concepts only exist due to the particular technical implementation….such claimed limitations cannot be performed by one or more individuals and would inherently require specific machine implementation for operation.”
Examiner respectfully disagrees, and firstly notes that the mere recitation of computer components does not take the claims out of the grouping of a certain method of a organizing human activity. Second, Examiner notes Para. [0011] of the Specification explains “the novel invention of this disclosure allows for a innovation in financial products and market technology that allows partial sales of cars or fractional vehicle ownership in a unique method from other fractional car ownership methods as it is accomplished synthetically and virtually through the financial swap payment structure. Accordingly, the proposed novel invention allows for significant new product offerings, significant incentives, and much higher utilization rates by redefining the market into unitized commodity units in transportation and freight capacity markets and providing the financial swap payment structures and technology methods and systems to accomplish the goal of higher efficiency, lower and lower consumer pricing for transportation and freight units.” (emphasis added) That is, the specification explains that allowing partial sales of cars or a fractional vehicle ownership through a financial swap payment structure, results in significant new product offerings, significant incentives, and much higher utilization rates, and accomplish the goal of higher efficiency, lower and lower consumer pricing for transportation and freight units. Therefore, “the determination and the storage thereof of a transportation capacity auction and freight capacity auction” falls under the grouping of a certain method of organizing human activity - commercial or legal interactions, including sales activities or behaviors.
Examiner further notes that the claims do not recite “specific machine implementation” as Applicant alleges. Rather, as discussed below in the rejection, the recitation of the additional elements amounts to “apply it.” See MPEP 2106.05(f).
On Pages 12-13 of the Response, Applicant further states “Claims 21, 32, and 37 also recite additional limitations to specific technical aspects including the transference of data over communication networks as well as the identification of certain servers utilized. For instance, claims 21, 32, and 37 now recite ‘receiving….data…..from a first user over a wireless or wired communication network…..storing…virtual hub location data corresponding to the first and second virtual hubs on a first database server….storing…the transportation capacity auction (or freight capacity auction) on a second database server….over the wireless or wired communication network….receiving…over the wireless or wired communication network, transaction input data….”
Examiner respectfully disagrees, and was will be discussed further below in detail, the recitation of a “wireless or wired communication network”, “storing….on a first database server” and “storing ….on a second database server” are additional elements that are recited at a high-level of generality (See Para. 449 of the PG Publication describing the wireless or wired network 3140 in Fig. 31; Para. 218 of the PG Publication describing the database servers) such that when viewed as an ordered combination, the wireless or wired communication network, and the database servers amount to no more than mere instruction to apply the judicial exception using generic computer components or “apply it” (See MPEP 2106.05(f)).
On Page 13 of the Response, Applicant further states “dependent claim 29…further recites that origin location data is determined using a satellite navigation system…. the operation of the inventive computer system (and related methodology) in combination with data received and stored on different database servers and the utilization of a satellite navigation system clearly cannot be characterized as ‘certain method of organizing human activity’ including a commercial or legal interaction…”
Examiner respectfully disagrees and notes the “the utilization of a satellite navigation system” in claim 29, is recited at a high-level of generality (See Para. 68 of the PG Publication explain that the user may select one or more of the user interface elements to enter an origin/from address 220 and a destination/to address 230 as well as having the GPS network 3150 autofill the origin location 220 from the users 3110 present location) when viewed as whole/ordered combination, does no more than generally link the use of the judicial exception to a particular technological environment or field of use (GPS/satellite navigation systems) (See MPEP 2106.05(h)).

On Page 14 of the Response, in discussing Step 2A- Prong Two, Applicant states “the limitations of claims 21, 32, and 37 reflect an ‘improvement to other technology or technical field.’ (MPEP 2106.04(d)(1)). For instance, the limitations of claims 21, 32, and 37 are used to provide price time priority queue routing for curb, parking, sidewalk space capacity units… Specifically, for example, with reference to the limitations of claims 21, 32, and 37, ‘[tIhe lowest cost and most efficient solution will greatly reduce pollution, increase transportation capacity utilization rates, reduce traffic congestion, increase service frequency and save consumers of transportation services trillions in cost by increasing utilization rates. An open access transparent system for financial swap Structures on transportation capacity will also ensure that new technologies such as autonomous cars do not become elitist and are only reserved for the wealthy and do not actually add to pollution and congestion problems as New York City has seen with Transportation Network Companies. Transportation is currently one of the most inefficient markets in the world and financial swap payment structure based on an open forward markets for transportation capacity units will bring market discipline and low-cost commodity pricing to all classes and forms of transportation capacity, freight movement and services.’…”
Examiner respectfully disagrees, and notes it appears Applicant is arguing that the claims recite an improved business process for transportation capacity utilization (i.e., “lowest cost and most efficient solution”), however, the claims do not recite an improvement to the underlying technology. See MPEP 2106.05(a)(II) discussing Trading Tech (the court determined that the claimed user interface simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology).
On Page 15 of the Response, Applicant further states “The recitations in the claims (e.g., virtual hub location data corresponding to the first and second virtual hubs stored on a first database server; a transportation capacity auction (or freight capacity auction) stored on a second database server, one or more of transportation capacity units/freight capacity units, one or more seats/cargo capacity traveling from the first virtual hub to the second virtual hub, and generating a forward commodity contract between the first user and the second user for the respective transportation capacity unit (or freight capacity unit) based on the transaction input data) clearly apply or use the alleged abstract idea in a meaningful way and encompass morePage 15 of 33 than ‘generally linking the use of the judicial exception to a particular technological environment.’ (MPEP, § 2106.04(e)).”
Examiner respectfully disagrees, and notes “one or more of transportation capacity units/freight capacity units, one or more seats/cargo capacity traveling from the first virtual hub to the second virtual hub, and generating a forward commodity contract between the first user and the second user for the respective transportation capacity unit (or freight capacity unit) based on the transaction input data” recites the abstract idea (as discussed above); and the additional elements of “a first database server”, “a second database server”, amount to “apply it” (as discussed above).
On Page 17 of the Response, Applicant states “the claims include limitations (e.g., origin location data and destination location data from a first user being received over a wireless or wired communication network; virtual hub location data corresponding to the first and second virtual hubs being stored on a first database server; a transportation capacity auction/freight capacity auction being stored on a second database server, the market depth data for the transportation capacity auction/freight capacity auction being transmitted over the wireless or wired communication network to the first user; transaction input data from the first user being received over the wireless or wired communication network) that clearly implement or use the alleged abstract idea in conjunction with, a particular machine or manufacture that is integral to the claim….”
Examiner respectfully disagrees, “It is important to note that a general purpose computer that applies a judicial exception, such as an abstract idea, by use of conventional computer functions does not qualify as a particular machine.” (See MPEP 2106.05(b)(I). Here, as discussed above, the above recited additional elements are features of a general purpose computer, and amount to “apply it”. Nothing in the specification or claims, explains “database servers” or “communication network” as a “particular machine.” Therefore, Applicant’s arguments are not found persuasive. 

On Pages 18-19 of the Response, in discussing Step 2B, Applicant states “it is not ‘well-understood, routine, conventional activity’ to determine and use a transportation capacity auction (or freight capacity auction) that is stored on a different server than virtual hub location data as well as the transmission of various data over a wired or wireless communication network in the manner recited in claims 21, 32, and 37. Moreover, Applicant respectfully submits that the United States Court of Appeals for the Federal Circuit has stated that ‘[w]hether something is well- understood, routine, and conventional to a skilled artisan at the time of the patent is a factual determination. Whether a particular technology is well-understood, routine, and  Page 18 of 33conventional goes beyond what was simply known in the prior art.’ ….  Thus, in view of the above, claims 21, 32, and 37 amount to significantly more than a mere abstract idea under Step 2B.”
Examiner respectfully disagrees, and notes as discussed above, when considered in an ordered combination, storing data on difference database servers, and the transmission of various data over a wired or wireless network amount to “apply it.” Furthermore, as discussed in MPEP 2106.05(d)(II)(iv), “Storing and retrieving information in memory, Versata…” and MPEP 2106.05(d)(II)(i), “Receiving or transmitting data over a network… Symantec” are well‐understood, routine, and conventional functions when they are claimed in a merely generic manner. Therefore, Applicant’s arguments are not found persuasive.

Applicant’s Remarks on Pages 19-30 of the Response, regarding the previous 35 U.S.C. 103 rejection, have been fully considered, and are found persuasive in view of the amended claims.

Applicant’s Remarks on Pages 30-32 of the Response, regarding the previous double patenting rejection, have been fully considered, and are found persuasive in view of the amended claims. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1  
Claims 21-36 are directed to a method (i.e., a process); claims 37-40 are directed to a system (i.e., a machine); and therefore, all fall within one of the four statutory categories of invention.  
Step 2A, Prong One
Independent claims 21 and 37 substantially recite: receiving origin location data and destination location data from a first user, wherein the origin location data corresponds to a geographic origin and the destination location data corresponds to a geographic destination; determining a plurality of virtual hubs based on the origin location data and the destination location data, wherein the plurality of virtual hubs comprises a first virtual hub based on the origin location data and a second virtual hub based on the destination location data; storing virtual hub location data corresponding to the first and second virtual hubs; determining a transportation capacity auction for one or more transportation capacity units based on at least the first virtual hub and the second virtual hub, wherein: the one or more transportation capacity units correspond to one or more seats traveling from the first virtual hub to the second virtual hub; and the transportation capacity auction corresponds to market depth data, the market depth data comprising data indicating one or more bid prices and one or more offer prices for the one or more transportation capacity units; storing the transportation capacity auction; transmitting the market depth data for the transportation capacity auction to the first user; receiving transaction input data from the first user based on the market depth data, wherein the transaction input data comprises data corresponding to an acceptance of a respective bid price or a respective offer price provided by a second user for a respective transportation capacity unit; and generating a forward commodity contract between the first user and the second user for the respective transportation capacity unit based on the transaction input data, comprising determining a financial swap payment for the forward commodity contract based on the market depth data, the transaction input data, or combinations thereof.
The limitations stated above are processes/ functions that under broadest reasonable interpretation covers “certain methods of organizing human activity” (commercial or legal interactions, including sales activities or behaviors). Therefore, the claim recites an abstract idea.
Examiner notes the mere recitation of generic computer components ((i) one or more processors in claim 37; (ii) at least one memory comprising program instructions in claim 37, (iii) a wireless or wired communication network in claims 21 and 37, and (iv) a first database server, and a second database server in claims 21 and 37, are recited at a high-level of generality, and do not take the claim out of the certain methods of organizing human activity grouping. Thus, the claims recite an abstract idea.
Step 2A, Prong Two
The judicial exception is not integrated into a practical application. Claims 21 and 37 as a whole amount to: merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract, or “apply it”.
Claim 37 recites the additional elements of: (i) one or more processors; and (ii) at least one memory comprising program instructions; and claims 21 and 37 recite the additional elements of: (iii) a wireless or wired communication network, and (iv) a first database server, and a second database server.
The additional elements of (i) one or more processors, and (ii) at least one memory comprising program instructions, are recited at a high-level of generality (See Para. 24 of Applicant’s PG Publication disclosing that a GUI on any mobile or stationary computer device interfaces with one or more processors, memory and one or more modules, programs or sets of instructions stored in the memory for performing multiple functions), such that, when viewed as whole/ordered combination, it amounts to no more than mere instruction to apply the judicial exception using generic computer components (See MPEP 2106.05(f)). 
The additional element of (iii) a wireless or wired communication network, is recited at a high-level of generality (See Para. 449 of the PG Publication describing the wireless or wired network 3140 in Fig. 31) such that when viewed as a whole/ordered combination, the wireless or wired communication network, amounts to no more than mere instructions to apply the judicial exception using generic computer components or “apply it” (See MPEP 2106.05(f)).
The additional element of (iv) a first and a second database server, are recited at a high-level of generality (See Para. 218 of the PG Publication describing the database servers) such that when viewed as a whole/an ordered combination, the database servers amount to no more than mere instruction to apply the judicial exception using generic computer components or “apply it” (See MPEP 2106.05(f))
Accordingly, these additional elements, when viewed as a whole/ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus, claims 21 and 37 are directed to an abstract idea.



Step 2B
As discussed above with respect to Step 2A Prong Two, the additional elements in claims 21 and 37 amount to no more than: merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract, or “apply it”, and are not a practical application of the abstract idea. The same analysis applies here in Step 2B, i.e., merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract, or “apply it” (See MPEP 2106.05(f)) does not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B.
Therefore, the additional elements of: (i) one or more processors; and (ii) at least one memory comprising program instructions; and claims 21 and 37 recite the additional elements of: (iii) a wireless or wired communication network, and (iv) a first database server, and a second database server, do not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B. Thus, even when viewed as a whole/ordered combination, nothing in the claims adds significantly more (i.e., an inventive concept) to the abstract idea. Thus, the claims are ineligible.
Dependent claim 22-28, 30-31, and 38-40 recite details which merely narrow the previously recited abstract idea limitiaitions. For these reasons, as described above with respect to claim 21 and 37, these judicial exceptions are not meaningfully integrated into a practical application or significantly more than the abstract idea. Thus, claims 22-31 and 38-40 are also ineligible.
Dependent claim 29, recites the additional element of the origin location data is determined using satellite navigation system, which is recited at a high-level of generality (See Para. 68 of the PG Publication explain that the user may select one or more of the user interface elements to enter an origin/from address 220 and a destination/to address 230 as well as having the GPS network 3150 autofill the origin location 220 from the users 3110 present location) such that, when viewed as whole/ordered combination, the satellite navigation system does no more than generally link the use of the judicial exception to a particular technological environment or field of use (GPS/satellite navigation systems) (See MPEP 2106.05(h)).
Accordingly, this additional element, when viewed as a whole/ordered combination, does not integrate the abstract idea into a practical application because it do not impose any meaningful limits on practicing the abstract idea. Thus claim 29 is directed to an abstract idea. 
As discussed above with respect to Step 2A Prong Two, the additional element in claim 29 does no more than generally link the use of the judicial exception to a particular technological environment or field of use (GPS/satellite navigation systems), and does not recite a practical application of the abstract idea. The same analysis applies here in Step 2B, i.e., doing no more than generally link the use of the judicial exception to a particular technological environment or field of use (GPS/satellite navigation systems), does not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B. Thus, even when viewed as a whole/ordered combination, nothing in the claim adds significantly more (i.e., an inventive concept) to the abstract idea. Thus, claim 29 is ineligible.


Step 2A, Prong One
Independent claim 32 substantially recites: receiving origin location data and destination location data from a first user, wherein the origin location data corresponds to a geographic origin and the destination location data corresponds to a geographic destination; determining a plurality of virtual hubs based on the origin location data and the destination location data, wherein the plurality of virtual hubs comprises a first virtual hub based on the origin location data and a second virtual hub based on the destination location data; storing virtual hub location data corresponding to the first and second virtual hubs; determining a freight capacity auction for one or more freight capacity units based on at least the first virtual hub and the second virtual hub, wherein: the one or more freight capacity units correspond to cargo capacity traveling from the first virtual hub to the second virtual hub; and the freight capacity auction corresponds to market depth data, the market depth data comprising data indicating one or more bid prices and one or more offer prices for the one or more freight capacity units; storing the freight capacity auction; transmitting the market depth data for the freight capacity auction to the first user; receiving transaction input data from the first user based on the market depth data, wherein the transaction input data comprises data corresponding to an acceptance of a respective bid price or a respective offer price provided by a second user for a respective freight capacity unit; and generating a forward commodity contract between the first user and the second user for the respective freight capacity unit based on the transaction input data, comprising determining a financial swap payment for the forward commodity contract based on the market depth data, the transaction input data, or combinations thereof.
The limitations stated above are processes/ functions that under broadest reasonable interpretation covers “certain methods of organizing human activity” (commercial or legal interactions, including sales activities or behaviors). Therefore, the claim recites an abstract idea.
Examiner notes the mere recitation of generic computer components (i) a wireless or wired communication network, and (ii) a first database server, and a second database server, are recited at a high-level of generality, and do not take the claim out of the certain methods of organizing human activity grouping. Thus, the claim recites an abstract idea.
Step 2A, Prong Two
The judicial exception is not integrated into a practical application. Claim 32 as a whole amounts to: merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract, or “apply it”.
The additional element of: (i) a wireless or wired communication network, is recited at a high-level of generality (See Para. 449 of the PG Publication describing the wireless or wired network 3140 in Fig. 31) such that when viewed as a whole/ordered combination, the wireless or wired communication network, amounts to no more than mere instructions to apply the judicial exception using generic computer components or “apply it” (See MPEP 2106.05(f)).
The additional element of (ii) a first and a second database server, are recited at a high-level of generality (See Para. 218 of the PG Publication describing the database servers) such that when viewed as a whole/an ordered combination, the database servers amount to no more than mere instruction to apply the judicial exception using generic computer components or “apply it” (See MPEP 2106.05(f))
Accordingly, these additional elements, when viewed as a whole/ordered combination, do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Thus, claim 32 is directed to an abstract idea.
Step 2B
As discussed above with respect to Step 2A Prong Two, the additional elements amount to no more than: merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract, or “apply it”, and are not a practical application of the abstract idea. The same analysis applies here in Step 2B, i.e., merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract, or “apply it” (See MPEP 2106.05(f)) does not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B.
Therefore, the additional elements of: (i) a wireless or wired communication network, and (ii) a first database server, and a second database server, do not integrate the abstract idea into a practical application at Step 2A or provide an inventive concept at Step 2B. Thus, even when viewed as a whole/ordered combination, nothing in the claims adds significantly more (i.e., an inventive concept) to the abstract idea. Thus, the claim is ineligible.
Dependent claim 33-36 recite details which merely narrow the previously recited abstract idea limitiaitions. For these reasons, as described above with respect to claim 32, these judicial exceptions are not meaningfully integrated into a practical application or significantly more than the abstract idea. Thus, claims 33-36 are also ineligible
Prior Art
Claims 21-40 are allowable over the prior art, but still rejected under 35 U.S.C. 101 as discussed above. None of the following prior art teach all limitations of the independent claims in their entirety:
U.S. Patent Application Publication No. 2019/0236742 to Tomskii et al. (hereinafter “Tomskii”) teaches a ride sharing service, based on a passenger's price offer and bidding. Drivers may send offers with their fares and an estimated time of arrival to a passenger's ride request and a passenger may select any offer that is appropriate for him/her.
U.S. Patent Application Publication No. 2015/0161564 to Sweeney et al. (hereinafter “Sweeney”) teaches a request manager can manage the transaction for a requesting rideshare user when the transport service has been completed and arrange for payment and update client information for the user in the client database 150 (e.g., log the trip, generate a receipt).
Freight Derivatives – a Vital Tool for your Business, by Reed Smith, dated February, 2007 (hereinafter “Reed Smith”) teaches freight derivatives  – FFAs are bespoke swap contracts traded “over the counter” (OTC) between counterparties on a principal to principal basis as a means of hedging exposure to freight market risk….Managing Freight Price Volatility - The ability to hedge the cost of freight permits traders to price their business with a greater degree of certainty and long term stability.
Interest Rate Swaps by PIMCO dated October 6, 2017 (hereinafter “PIMCO”) teaches that an interest rate swap is an agreement between two parties to exchange one stream of interest payments for another, over a set period of time. Swaps are derivative contracts and trade over-the-counter.
U.S. Patent Application Publication No. 2014/0129302 to Amin et al. (hereinafter “Amin”) teaches an on-demand service application that operates on the user's computing device can communicate with the on-demand service system to receive real-time information about service providers in the determined region of the use.
U.S. Patent Application Publication No. 2002/0065766 to Brown (herainfter “Brown”) teaches a double continuous exchange market structure where buyers submit bids and sellers submit offers that are ranked highest to lowest to generate buy and sell queues. From the queues, the maximum quantity traded can be determined by matching sellers' offers (starting with the lowest offer and moving up) with buyers' bids (starting with the highest price and moving down).)
Incentives in Ridesharing with Deficit Control, by Zhao et al. (hereinafter “Zhao”) teaches a market-based ridesharing system where commuters are matched based on their declared travel constraints, the number of available seats (which could be zero), and their costs.
Neither Tomski, Sweeney, Reed Smith, PIMCO, Amin, Brown or Zhoa, alone or in combination with other cited references, teach the independent claims in their entirety. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rupangini Singh whose telephone number is (571)270-0192.  The examiner can normally be reached on Monday - Friday 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/RUPANGINI SINGH/Primary Examiner, Art Unit 3628